 

Exhibit 10.1

 

EQT CORPORATION EXECUTIVE SEVERANCE PLAN

 

ARTICLE I
PURPOSE

 

This EQT Corporation Executive Severance Plan (the “Plan”) was established
effective as of May 19, 2020 (the “Effective Date”). The purpose of the Plan is
to provide severance benefits to certain eligible executive-level employees of
EQT Corporation, a Pennsylvania corporation (the “Company”), who are terminated
from employment in certain limited circumstances. The Plan is intended to
replace each existing offer letter, employment agreement and severance agreement
between the Company and Participants (as defined below) regarding severance or
Change of Control (as defined below) benefits.

 

ARTICLE II
DEFINITIONS

 

For the purposes of the Plan the following definitions shall apply:

 

2.1          “Accrued Obligations” means the sum of the Participant’s (a) Base
Salary through the Date of Termination to the extent not already paid, and
(b) business expenses that are reimbursable in accordance with the Company’s
policies and for which Participant submits for reimbursement within thirty (30)
calendar days following the Date of Termination, but have not been reimbursed by
the Company as of the Date of Termination.

 

2.2          “Affiliate” means any entity controlled by, controlling, or under
common control with, the Company.

 

2.3          “Annual Bonus” means Participant’s annual bonus earned by or paid
to the Participant in accordance with the Company’s annual bonus plans or
programs in effect from time to time. Any “special” or other bonus arrangements
are specifically excluded from this definition.

 

2.4          “Base Salary” means Participant’s annual rate of base salary in
effect immediately prior to the occurrence of the facts, circumstances or
reasons giving rise to Participant’s termination of employment.

 

2.5          “Board” means the Board of Directors of the Company, as constituted
from time to time.

 

2.6          “Cause” for termination by the Company of Participant’s employment
shall mean the occurrence of any one of the following: (a) the Participant’s
conviction of a felony, a crime of moral turpitude or fraud or the Participant
having committed fraud, misappropriation or embezzlement in connection with the
performance of his/her duties; (b) the Participant’s willful and repeated
failures to substantially perform assigned duties, without the same being
corrected within fifteen (15) days after being given written notice thereof; or
(c) the Participant’s violation of any provision of a written employment-related
agreement between the Participant and the Company or express significant
policies of the Company. If the Company terminates a Participant’s employment
for Cause, the Company shall give the Participant written notice setting forth
the reason for the termination no later than thirty (30) days after such
termination.

 





 

 

2.7          “Change in Control” has the meaning set forth in the 2020 LTIP.

 

2.8          “Change in Control Protection Period” means the period commencing
on a Change in Control and ending on the second (2nd) anniversary thereof.

 

2.9          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

 

2.10        “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

2.11        “Committee” means the Management Development and Compensation
Committee of the Board.

 

2.12        “Company” means EQT Corporation, and any successor to its business
or assets, by operation of law or otherwise.

 

2.13        “Date of Termination” means the effective date of Participant’s
termination of employment with the Company or its Affiliates.

 

2.14        “Disability” of a Participant means that the Participant (a) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (b) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Participant’s employer;
provided, however, that to the extent necessary to avoid tax penalties under
Section 409A, “Disability” means “disability” as defined in Section 409(a)(2)(C)
of the Code.

 

2.15        “Eligible Employee” means an individual who is qualified and
designated as such pursuant to Section 3.1 hereof.

 

2.16        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.17        “Good Reason” for any Tier 1 Participant or Tier 2 Participant means
such Participant’s resignation within ninety (90) days after (a) reduction in
the Participant’s Base Salary of ten percent (10%) or more (unless the reduction
is applicable to all similarly situated employees); (b) a reduction in the
Employee’s Annual Bonus target of ten percent (10%) or more (unless the
reduction is applicable to all similarly situated employees); (c) a significant
diminution in the Participant’s job responsibilities, duties or authority; (d) a
change in the geographic location of the Participant’s primary reporting
location of more than fifty (50) miles; and/or (e) any other action or inaction
that constitutes a material breach by the Company of the Plan. For the avoidance
of doubt, for any Tier Three Participant, the term “Good Reason” as used herein
shall not apply.

 

2.18        “Notice of Occurrence of Good Reason” means the written notice of
the occurrence of an event, which (a) states that the Participant intends to
resign for Good Reason pursuant to the Plan and (b) setting forth with
specificity the occurrence deemed to give rise to a right to terminate for Good
Reason, with such notice communicated in accordance with Section 9.2 of the
Plan.

 



2

 

 

2.19          “Notice of Termination” means the written notice of termination of
Participant’s employment that is communicated in accordance with Section 9.2 of
the Plan. If the Company terminates Participant for Cause or Disability, the
Notice of Termination shall specify in reasonable detail the grounds for the
termination for Cause or Disability.

 

2.20          “Participant” means an Eligible Employee who meets the eligibility
requirements and other conditions of Sections 3.1 and 3.2 hereof (including the
timely execution and delivery of a Participation Notice), until such time as the
Eligible Employee’s participation ceases in accordance with Section 3.3 hereof.

 

2.21          “Participation Notice” means the notice provided to an employee of
the Company that designates such individual as a Participant in the Plan and the
terms and conditions of such individual’s participation in the Plan, which
notice shall be substantially in the form set forth on Exhibit A. Each
Participation Notice will indicate whether a Participant is a Tier 1
Participant, Tier 2 Participant or Tier 3 Participant.

 

2.22          “Person” means any individual, entity or “group” within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

 

2.23          “Section 409A” means Section 409A of the Code and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

2.24          “Severance Multiple” shall have the following meanings:

 

Participants Regular Severance Termination During
Change in Control
Protection Period Tier 1 Participants Two (2) Three (3) Tier 2 Participants One
(1) Two (2) Tier 3 Participants One (1) One (1)

 

 

2.25          “Tier 1 Participant” means, unless otherwise determined by the
Committee, the Company’s Chief Executive Officer.

 

2.26          “Tier 2 Participant” means the Company’s executive officers as
defined under Section 16 of the Exchange Act, and any other individual
designated by the Committee as a Tier 2 Participant, in each case, as indicated
in such Participant’s Participation Notice.

 

2.27          “Tier 3 Participant” means key executive-level employees that are
not a Tier 1 Participant or Tier 2 Participant as determined by the Committee
and indicated in such Participant’s Participation Notice.

 

2.28          “2020 LTIP” means the EQT Corporation 2020 Long-Term Incentive
Plan, as may be amended and restated from time to time and any successor
thereto.

 



3

 



 

ARTICLE III
ELIGIBILITY FOR SEVERANCE PAYMENTS AND BENEFITS

 

3.1              Eligible Employees. Eligibility to participate in the Plan
shall be limited to those officers and key executives of the Company and its
Affiliates who (a) are full-time employees, and (b) are elected by the Board to
an officer position contemplated within the definition of either Tier 1
Participant or Tier 2 Participant, as applicable, or are otherwise designated as
Eligible Employees by the Committee, in their sole discretion.

 

3.2              Participation. As a condition to becoming a Participant and
being entitled to the benefits and protections provided under the Plan, each
Eligible Employee must execute and deliver a Participation Notice to the Company
within thirty (30) calendar days after the Eligible Employee first receives the
Participation Notice to be executed.

 

3.3              Duration of Participation. Subject to ARTICLE VII hereof, an
Eligible Employee participating in the Plan shall cease to be a Participant in
the Plan if the Eligible Employee ceases to be employed by the Company or an
Affiliate for any reason, unless such Eligible Employee is then entitled to a
severance benefit as provided in Sections 3.4 and 3.5 of the Plan.
Notwithstanding anything herein to the contrary, a Participant who is entitled
to a severance benefit as provided in Sections 3.4 or 3.5 of the Plan shall
remain a Participant in the Plan until the amounts and benefits payable under
the Plan have been paid or provided to Participant in full.

 

3.4              Severance Payments and Benefits - Non Change of Control. If the
Company terminates a Participant’s employment other than for Cause, Disability
or death or a Tier 1 Participant or Tier 2 Participant resigns with Good Reason
(after having complied with Section 3.6), in either case, other than during the
Change in Control Protection Period, then the Company shall provide the
following benefits to the Participant in accordance with their designation, in
addition to the Accrued Obligations:

 

3.4.1          A lump sum cash payment equal to the amount of any unpaid annual
cash bonus for the calendar year before the year in which the Participant’s
termination of employment occurs, payable based on actual performance at such
time as annual cash bonuses are paid under the Company’s annual cash bonus plan
to similarly situated employees (but in all events no earlier than the Release
Effective Date (as defined below));

 

3.4.2         An amount in cash equal to the applicable Severance Multiple times
the sum of (a) the Participant’s Base Salary in effect at the time of the
Participant’s termination of employment plus (b) the average of the Annual
Bonuses the Participant earned for the three (3) fiscal years preceding the year
of the Participant’s termination of employment (or if such termination of
employment occurs prior to a Participant having been employed by the Company for
three (3) full fiscal years and through the determination and payment, if any,
of the Annual Bonus for any of such three (3) years, then such average shall be
calculated by including, for each partial fiscal year of employment and each
fiscal year during which such individual was not employed by the Company, the
greater of (i) the Participant’s actual Annual Bonus award for such partial
fiscal year and (ii) the Participant’s target annual bonus opportunity in effect
immediately prior to the Participant’s termination of employment), which shall
be paid in substantially equal installments in accordance with the Company’s
ordinary course payroll practices beginning on the first (1st) regularly
scheduled payroll date following the Release Effective Date and over a period of
time that is one (1) year multiplied by the applicable Severance Multiple;
provided that payment of any amount that constitutes “nonqualified deferred
compensation” for purposes of Section 409A that is scheduled to occur during the
first sixty (60) days following the Participant’s termination of employment
shall not be paid until the first (1st) regularly scheduled payroll period
following the sixtieth (60th) day following such termination of employment and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto;

 



4

 

 

3.4.3          A lump sum payment equal to the Participant’s annual cash bonus
for the year in which the termination of employment occurs, prorated to reflect
the number of days that the Participant was employed during the year in which
the termination of employment occurs and payable based on actual performance at
such time as annual cash bonuses are paid under the Company’s annual cash bonus
plan to similarly situated employees;

 

3.4.4          A lump sum payment payable within sixty (60) days following the
Participant’s termination of employment equal to the product (a) eighteen (18)
and (b) one hundred percent (100%) of the then-current COBRA monthly rate for
family coverage; and

 

3.4.5          Notwithstanding anything to the contrary contained in the 2020
LTIP or any other equity compensation plan of the Company (each, an “Equity
Plan”) or any award agreement thereunder, acceleration of the Participant’s
outstanding Equity Plan awards as follows:

 

(1)For each unvested Equity Plan award that vests based solely on continued
service (a “Time Award”), a prorated portion of such Time Award will vest on the
Release Effective Date, with such prorated portion equal to (x) the number of
shares subject to such Time Award that will vest on the vesting date with
respect to such award immediately following the Participant’s termination of
employment, (y) multiplied by a fraction, the numerator of which is the number
of days between the vesting date with respect to such award immediately
preceding the Participant’s termination of employment (or the grant date, if no
vesting date with respect to such award precedes the Participant’s termination
of employment) and the date of the Participant’s termination of employment, and
the denominator of which is the number of days between the vesting date with
respect to such award immediately preceding the Participant’s termination of
employment (or the grant date, if no vesting date with respect to such award
precedes the Participant’s termination of employment) and the vesting date with
respect to such award immediately following the Participant’s termination of
employment, and will be settled on such date or dates set forth in the award
agreement evidencing the grant of such Time Award, and

 

(2)For each unvested Equity Plan award that vests based on the attainment of
performance goals (a “Performance Award”), the award will remain outstanding and
continue to vest under its original terms through the conclusion of the
performance period (only without regard to any continued service requirement)
and the final amount of the award will be prorated based on the number of days
that the Participant was employed during the performance period and settled on
such date or dates set forth in the award agreement evidencing the grant of such
Performance Award.

 



5

 

 

3.5             Severance Payments and Benefits - Change of Control. If the
Company terminates a Participant’s employment other than for Cause, Disability
or death or a Tier 1 Participant or Tier 2 Participant resigns with Good Reason
(after having complied with Section 3.6), in either case, during the Change in
Control Protection Period, then the Company shall provide the following benefits
to the Participant in accordance with their designation, in addition to the
Accrued Obligations:

 

3.5.1          A lump sum cash payment equal to the amount of any unpaid annual
cash bonus for the calendar year before the year in which the Participant’s
termination of employment occurs, payable based on actual performance at such
time as annual cash bonuses are paid under the Company’s annual cash bonus plan
to similarly situated employees (but in all events no earlier than the Release
Effective Date (as defined below);

 

3.5.2          A lump sum payment payable within sixty (60) days following the
Participant’s termination of employment equal to the applicable Severance
Multiple times the sum of (a) the Participant’s Base Salary in effect at the
time of the Participant’s termination of employment plus (b) the average of the
Annual Bonuses the Participant earned for the three (3) fiscal years preceding
the year of the Participant’s termination of employment (or, if fewer, the
maximum number of fiscal years in which a Participant was eligible to receive an
Annual Bonus prior to the Participant’s termination of employment);

 

3.5.3          Without duplication of any annual cash bonus (or portion thereof)
received by the Participant in connection with such Change of Control, a lump
sum payment equal to the Participant’s annual cash bonus for the year in which
the termination of employment occurs, prorated to reflect the number of days
that the Participant was employed during the year in which the termination of
employment occurs and payable based on actual performance at such time as annual
cash bonuses are paid under the Company’s annual cash bonus plan to similarly
situated employees;

 

3.5.4          A lump sum payment payable within sixty (60) days following the
Participant’s termination of employment equal to the product of (a) twenty-four
(24) and (b) one hundred percent (100%) of the then-current COBRA monthly rate
for family coverage.

 

3.5.5          Notwithstanding anything to the contrary contained in any Equity
Plan or any award agreement thereunder, acceleration of the Participant’s
outstanding Equity Plan awards as follows:

 

(1)each Time Award will become one hundred percent (100%) vested on the Release
Effective Date and will be settled on such date or dates set forth in the award
agreement evidencing the grant of such Time Award, and

 

(2)for each Performance Award, the award will remain outstanding and continue to
vest under its original terms through the conclusion of the performance period
(only without regard to any continued service requirement) and settled on such
date or dates set forth in the award agreement evidencing the grant of such
Performance Award.

 



6

 

 

3.6              Good Reason Notice. Any Tier 1 Participant or Tier 2
Participant claiming Good Reason to terminate his/her employment must provide
the Company a Notice of Occurrence of Good Reason within ninety (90) calendar
days after the occurrence of the event. Unless the Company waives in writing its
rights under this Section 3.6, failure for any reason to give Notice of
Occurrence of Good Reason shall be deemed a waiver of the right to terminate
employment for such Good Reason. Following receipt of the Notice of Occurrence
of Good Reason, the Company shall have a period of thirty (30) calendar days in
which to cease and/or cure the event, circumstance or conduct constituting Good
Reason (the “Cure Period”). If the event, circumstance or conduct constituting
Good Reason is ceased and/or cured within the Cure Period, Participant will not
be entitled to severance payments and benefits with respect to such occurrence.
If the Company waives in writing its right to cure or does not cure the event,
circumstance or conduct constituting Good Reason within the Cure Period,
Participant shall have thirty (30) days after the earlier of the receipt of the
written waiver or end of the Cure Period to provide Notice of Termination to the
Company in order to exercise the right to terminate employment for Good Reason
with respect to such event, circumstance or conduct. If Participant fails to
deliver Notice of Termination within such time period, such failure shall be
deemed a waiver of the right to terminate employment for Good Reason as a result
of such event, circumstance or conduct. Following the Notice of Termination, the
Company will have no opportunity to cure, and Participant will be entitled to
severance payments and benefits under, the Plan. Participant’s actual
termination date shall be determined in the sole discretion of the Company but
no later than thirty (30) calendar days from the date of the Notice of
Termination. Notwithstanding anything in the Plan to the contrary, in the event
of any reduction in a Participant’s total compensation opportunity or employee
benefits that would constitute Good Reason under Section 2.17 such reduction
shall be disregarded for purposes of calculating amounts due to the Participant
under Sections 3.4 or 3.5.

 

3.7              Release; Continued Compliance. Notwithstanding anything
contained herein to the contrary, the Company shall not be obligated to provide
any benefits to a Participant under Sections 3.4.1 through 3.4.5 or Section
3.5.1 through 3.5.5 hereof unless: (a) Participant first executes no later than
sixty (60) calendar days after the Date of Termination a release of claims
agreement in the form attached hereto as Exhibit B, with such changes as the
Company may determine to be required or reasonably advisable in order to make
the release enforceable and otherwise compliant with applicable law, (b)
Participant does not revoke the release within seven (7) days after signature,
and (c) the release becomes effective and irrevocable in accordance with its
terms (such date, the “Release Effective Date”). If the combined release
execution period and revocation period span two (2) calendar years, payments
subject to the release will commence in the second (2nd) calendar year.
Furthermore, the Participant must remain in compliance with the obligations
provided hereunder, including but not limited to the Participant’s compliance
with the covenants set forth in ARTICLE VIII.

 

3.8             Exclusive Severance Benefit. Notwithstanding the foregoing
provisions of this ARTICLE III, and except as specifically provided below, any
severance payments or benefits received by a Participant pursuant to the Plan
shall be in lieu of any benefits under any other severance or reduction-in-force
plan, program, policy, agreement or arrangement maintained by the Company or an
Affiliate (not including an equity award agreement, retirement or deferred
compensation plan or similar plan or agreement which may contain provisions
operative on a termination of Participant’s employment or which may incidentally
refer to accelerated vesting or accelerated payment upon a termination of
employment) and in lieu of any severance or separation pay benefit that may be
required under applicable law. In no event shall a Participant be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Participant under any of the provisions of the Plan.





7

 



 

3.9              Tax Withholding. The Company may withhold from all payments due
to Participant (or his/her estate) hereunder all taxes which, by applicable
federal, state, local or other law, are required to be withheld.

 

3.10           Payment After Participant’s Death. If a Participant dies after
all conditions to receive benefits under Sections 3.4 or 3.5 have been
satisfied, any amount not yet paid to such Participant under the Plan (other
than amounts which, by their terms, terminate upon the death of such
Participant) shall be paid in accordance with the terms of the Plan to the
executors, personal representatives, or administrators of such Participant’s
estate.





 

ARTICLE IV

TAX INFORMATION

 

4.1          Code Section 280G.

 

4.1.1Notwithstanding anything in the Plan to the contrary, in the event it shall
be determined that any payment or distribution by the Company to or for the
benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of the Plan or otherwise) (such benefits,
payments or distributions are hereinafter referred to as “Payments”) would, if
paid, be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Code, then, prior to the making of any Payments to such Participant, a
calculation shall be made comparing (a) the net after-tax benefit to the
Participant of the Payments after payment by the Participant of the Excise Tax,
to (b) the net after-tax benefit to the Participant if the Payments had been
limited to the extent necessary to avoid being subject to the Excise Tax. If the
amount calculated under clause (a) above is less than the amount calculated
under clause (b) above, then the Payments shall be limited to the extent
necessary to avoid being subject to the Excise Tax (the “Reduced Amount”). The
reduction of the Payments due hereunder, if applicable, shall be made by first
reducing cash Payments and then, to the extent necessary, reducing those
Payments having the next highest ratio of Parachute Value to actual present
value of such Payments as of the date of the change in control transaction, as
determined by the Determination Firm (as defined below). For purposes of this
Section 4.1, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. For purposes of this Section 4.1, the “Parachute
Value” of a Payment means the present value as of the date of a Change in
Control of the portion of such Payment that constitutes a “parachute payment”
under Section 280G(b)(2) of the Code, as determined by the Determination Firm
for purposes of determining whether and to what extent the Excise Tax will apply
to such Payment.

 



8

 

 

4.1.2All determinations required to be made under this Section 4.1, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm chosen by the Company
(the “Determination Firm”) which shall provide detailed supporting calculations
both to the Company and the Participant within fifteen (15) business days after
the receipt of notice from the Participant that a Payment is due to be made, or
such earlier time as is requested by the Company. All fees and expenses of the
Determination Firm shall be borne solely by the Company. Any determination by
the Determination Firm shall be binding upon the Company and the Participant. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the initial determination by the Determination Firm hereunder, it is
possible that Payments which a Participant was entitled to, but did not receive
pursuant to Section 4.1.1, could have been made without the imposition of the
Excise Tax (the “Underpayment”), consistent with the calculations required to be
made hereunder. In such event, the Determination Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Participant but no
later than March 15 of the year after the year in which the Underpayment is
determined to exist, which is when the legally binding right to such
Underpayment arises.

 

4.2          IRS Code Section 409A.

 

4.2.1It is the Company’s intent that the Plan be exempt from the application of,
or otherwise comply with, the requirements of Section 409A. Any taxable benefits
or payments provided under the Plan are intended to be separate payments that
qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible and, to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A to the maximum extent
possible. To the extent that none of these exceptions applies, and to the extent
that the Company determines it is necessary to comply with Section 409A (e.g.,
if Participant is a “specified employee” within the meaning of Section 409A),
then notwithstanding any provision in the Plan to the contrary, any payments or
benefits considered to be “nonqualified deferred compensation” for purposes of
Section 409A payable upon a “separation from service” (in accordance with
Section 409A) that would otherwise be paid or provided to such Participant
during the first six (6) months following the Date of Termination shall instead
be accumulated through and paid or provided (without interest) on the first
(1st) business day that is more than six (6) months after Participant’s
separation from service.

 

4.2.2A termination of employment shall not be deemed to have occurred for
purposes of any provision of the Plan providing for the payment of any amounts
or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and Participant is no longer providing services (at
a level that would preclude the occurrence of a “separation from service” within
the meaning of Section 409A) to the Company or its Affiliates as an employee or
consultant, and for purposes of any such provision of the Plan, references to
the “Date of Termination,” a “termination,” “termination of employment” or like
terms shall mean “separation from service” within the meaning of Section 409A.

 



9

 

 

4.2.3Whenever a payment under the Plan specifies a payment period with reference
to a number of days, the actual date of payment within the specified period
shall be within the sole discretion of the Company. In the event the payment
period under the Plan for any nonqualified deferred compensation commences in
one (1) calendar year and ends in a second (2nd) calendar year, the payments
shall not be paid (or installments commenced) until the later of the first (1st)
payroll date of the second (2nd) calendar year, or the date that the release
described in Section 3.7 becomes effective and irrevocable, to the extent
necessary to comply with Section 409A. For purposes of Section 409A, a
Participant’s right to receive installment payments pursuant to the Plan shall
be treated as a right to receive a series of separate and distinct payments.

 

4.2.4Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under the Plan is not warranted or guaranteed. Neither the
Company, its Affiliates nor their respective directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by a Participant (or any other individual claiming a
benefit through Participant) as a result of the Plan.

 

ARTICLE V

PLAN ADMINISTRATION

 

5.1          The Plan shall be administered by the Committee. The Committee
shall have all powers expressly conferred upon it under the Plan and such other
powers as are reasonably necessary to carry out expressed powers, authority and
duties.

 

5.2          The Committee shall have the discretionary power and authority to
interpret and construe the provisions of the Plan and to make factual
determinations in deciding whether a claimant is entitled to benefits under the
Plan. Benefits under the Plan shall be paid only if the Committee decides in its
discretion that the claimant is entitled to benefits under the Plan. The
Committee shall have the maximum discretion permitted under law to interpret the
Plan, and all decisions of the Committee shall be final and binding on all
interested parties.

 

5.3          Committee action shall be taken only with majority approval, which
may be expressed by a vote at a meeting of the Committee or in writing without a
meeting.

 

5.4          The Company shall indemnify any officer, director or employee of
the Company to whom any power, authority or responsibility is allocated or
delegated under the Plan for any liability actually and reasonably incurred with
respect to the exercise or failure to exercise such power, authority or
responsibility, unless such liability results from such person’s own gross
negligence or willful misconduct.

 

ARTICLE VI

PLAN FUNDING

 

6.1          Benefits shall be paid solely out of the general assets of the
Company. No Participant contributions are required or accepted.

 

6.2          All costs and expenses of Plan administration shall be paid by the
Company.

 



10

 

 

ARTICLE VII

PLAN AMENDMENT AND TERMINATION

 

7.1          Prior to the consummation of a Change in Control, the Board and the
Committee shall have the power to amend or terminate the Plan from time to time
in its discretion and for any reason (or no reason) (including the removal of an
individual as a Participant); provided that no such amendment or termination
shall be effective with respect to a termination of employment that occurred
prior to the amendment or termination of the Plan; and provided, further, that,
to the extent any such amendment has a detrimental impact to any Participant,
such amendment will become effective with respect to such Participant six (6)
months following approval by the Board or Committee. Notwithstanding the
foregoing, during a Change in Control Protection Period, no amendment or
termination of the Plan shall impair any rights or obligations to any
Participant under the Plan (including the removal of an individual as a
Participant) unless such Participant expressly consents to such amendment or
termination.

 



11

 

 



ARTICLE VIII
RESTRICTIVE COVENANTS

 

8.1           Confidentiality of Information and Non-Disclosure. By signing the
Participation Notice, Participant acknowledges and agrees that his/her
employment by the Company necessarily involves his/her knowledge of and access
to confidential and proprietary information pertaining to the business of the
Company. Accordingly, the Participant agrees that at all times during the term
of the Plan and for as long as the information remains confidential after the
termination of the Participant’s employment, he or she will not, directly or
indirectly, without the express written authority of the Company, unless
directed by applicable legal authority having jurisdiction over the Participant,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself/herself, any person, corporation or other entity other than
the Company, (a) any information concerning any financial matters, employees of
the Company, customer relationships, competitive status, supplier matters,
internal organizational matters, current or future plans, or other business
affairs of or relating to the Company, (b) any management, operational, trade,
technical or other secrets or any other proprietary information or other data of
the Company, or (c) any other information related to the Company which has not
been published and is not generally known outside of the Company. Participant
acknowledges that all of the foregoing constitutes confidential and proprietary
information, which is the exclusive property of the Company. Nothing in the Plan
prohibits the Participant from (i) reporting possible violations of federal,
state, or local law or regulation to any governmental agency or entity, or from
making other disclosures (including of confidential information) that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (ii) disclosing trade secrets when the disclosure is solely for
the purpose of (x) reporting possible violations of federal, state, or local law
or regulation to any governmental agency or entity; (y) working with legal
counsel in order to determine whether possible violations of federal, state, or
local law or regulation exist; or (z) filing a complaint or other document in a
lawsuit or other proceeding, if such filing is made under seal. Any disclosures
of trade secrets must be consistent with 18 U.S.C. §1833.

 

8.2Restrictions on Competition and Solicitation. By signing the Participation
Notice, each Participant acknowledges and agrees to the following:

 



12

 

 

8.2.1While the Participant is employed by the Company and for a period equal to
one year multiplied by the Participant’s Severance Multiple for regular
severance thereafter, the Participant will not, directly or indirectly,
expressly or tacitly, for himself/herself or on behalf of any entity conducting
business anywhere in the Restricted Territory (as defined below), (a) act in any
capacity for any business in which his/her duties at or for such business
include oversight of or actual involvement in providing services which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Participant’s employment with
the Company, (b) recruit investors on behalf of an entity which engages in
activities which are competitive with the services or products being provided or
which are being produced or developed by the Company, or were under
investigation by the Company within the last two (2) years prior to the end of
the Participant’s employment with the Company, or (c) become employed by such an
entity in any capacity which would require the Participant to carry out, in
whole or in part, the duties the Participant has performed for the Company which
are competitive with the services or products being provided or which are being
produced or developed by the Company, or were under active investigation by the
Company within the last two (2) years prior to the end of the Participant’s
employment with the Company. Notwithstanding the foregoing, the Participant may
purchase or otherwise acquire up to (but not more than) one percent (1%) of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934. This covenant shall apply to any services,
products or businesses under investigation by the Company within the last two
(2) years prior to the end of the Participant’s employment with the Company only
to the extent that the Participant acquired or was privy to confidential
information regarding such services, products or businesses. The Participant
acknowledges that this restriction will prevent the Participant from acting in
any of the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company. Notwithstanding anything to the contrary
in the foregoing paragraph or in this Plan, Participant shall not in any way be
restricted from being employed as an attorney in the oil and gas industry
immediately following the date of Participant’s termination of employment with
the Company.

 

8.2.2“Restricted Territory” shall mean (a) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including, but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (b) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (c) the
entire geographic location of any natural gas and oil play in which the Company
has decided to make or has made an offer to purchase or lease assets for the
purpose of conducting any of the business activities described in clauses(a) and
(b) above within the six (6)-month period immediately preceding the end of the
Participant’s employment with the Company provided that Participant had actual
knowledge of the offer or decision to make an offer prior to Participant’s
separation from the Company. For geographic locations of natural gas and oil
plays, refer to the maps produced by the United States Energy Information
Administration located at www.eia.gov/maps.

 



13

 

 

8.2.3Participant agrees that while the Participant is employed by the Company
and for a period equal to one (1) year multiplied by the Participant’s Severance
Multiple for regular severance thereafter, Participant shall not, directly or
indirectly, solicit the business of, or do business with (a) any customer that
Participant approached, solicited or accepted business from on behalf of the
Company, and/or was provided confidential or proprietary information about while
employed by the Company within the one (1)-year period preceding Participant’s
separation from the Company; and (b) any prospective customer of the Company who
was identified to or by the Participant and/or who Participant was provided
confidential or proprietary information about while employed by the Company
within the one (1) year period preceding Participant’s separation from the
Company, for purposes of marketing, selling and/or attempting to market or sell
products and services which are the same as or similar to any product or service
the Company offers within the last two (2) years prior to the end of
Participant’s employment with the Company, and/or which are the same as or
similar to any product or service the Company has in process over the last two
(2) years prior to the end of Participant’s employment with the Company to be
offered in the future.

 

8.2.4While the Participant is employed by the Company and for a period equal to
one (1) year multiplied by the Participant’s Severance Multiple for regular
severance thereafter, Participant shall not, (directly or indirectly) on his/her
own behalf or on behalf of any other person or entity solicit or induce, or
cause any other person or entity to solicit or induce, or attempt to solicit or
induce, any employee, consultant, vendor or independent contractor to leave the
employ of or engagement by the Company or its successors, assigns or affiliates,
or to violate the terms of their contracts with the Company.

 

8.3           Severability and Modification of Covenants. By signing the
Participation Notice, each Participant acknowledges and agrees that each of the
covenants set forth in this ARTICLE VIII (the “Restrictive Covenants”) is
reasonable and valid in time and scope and in all other respects. The parties
agree that it is their intention that the Restrictive Covenants be enforced in
accordance with their terms to the maximum extent permitted by law. Each of the
Restrictive Covenants shall be considered and construed as a separate and
independent covenant. Should any part or provision of any of the Restrictive
Covenants be held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Plan or such Restrictive Covenant. If any of the provisions
of the Restrictive Covenants should ever be held by a court of competent
jurisdiction to exceed the scope permitted by the applicable law, such provision
or provisions shall be automatically modified to such lesser scope as such court
may deem just and proper for the reasonable protection of the Company’s
legitimate business interests and may be enforced by the Company to that extent
in the manner described above and all other provisions of the Plan shall be
valid and enforceable.

 

8.4           Reasonable and Necessary Agreement. By signing the Participation
Notice, each Participant acknowledges and agrees that (a) this ARTICLE VIII is
necessary for the protection of the legitimate business interests of the
Company; (b) the restrictions contained in this ARTICLE VIII are reasonable; (c)
the Participant has no intention of competing with the Company within the
limitations set forth above; (d) the Participant acknowledges and warrants that
the Participant believes that Participant will be fully able to earn an adequate
livelihood for the Participant and Participant’s dependents if the covenant not
to compete contained in the Plan is enforced against the Participant; and (e)
the Participant has received adequate and valuable consideration for agreeing to
the Restrictive Covenants.

 



14

 

 

8.5           Injunctive Relief and Attorneys’ Fees. By signing the
Participation Notice, each Participant stipulates and agrees that any breach of
the Restrictive Covenants by the Participant will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without the need to post bond or prove actual damages, to obtain
such preliminary, temporary or permanent injunctions, orders or decrees as may
be necessary to protect the Company against, or on account of, any breach by the
Participant of the Restrictive Covenants. In the event the Company obtains any
such injunction, order, decree or other relief, in law or in equity, the
duration of any violation of Section 8.2 shall be added to the applicable
restricted period specified in Section 8.2. The Company and each Participant
understand and agree that, if the Company and any Participant become involved in
a lawsuit regarding the enforcement of the Restrictive Covenants, the prevailing
party will be entitled, in addition to any other remedy, to recover from such
Participant its reasonable costs and attorneys’ fees incurred. The Company’s
ability to enforce its rights under the Restrictive Covenants or applicable law
against Participant shall not be impaired in any way by the existence of a claim
or cause of action on the part of Participant based on, or arising out of, the
Plan or any other event or transaction arising out of the employment
relationship.

 

ARTICLE IX
MISCELLANEOUS PROVISIONS

 

9.1           Neither the adoption nor the maintenance of the Plan shall be
deemed to constitute a contract, implied or expressed, between the Company and
any Participant. Nothing in the Plan shall affect the Company’s right to
discharge or otherwise discipline Participants. The Plan does not create in
Participant a right to employment or continued employment for any certain
period.

 

9.2           For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by (1) United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt; (2) personal delivery to the Chief
Executive Officer or Chief Human Resources Officer; or (3) email:

 

To the Company, with a copy to the Chief Human Resources Officer:

 

EQT Corporation
625 Liberty Avenue, Suite 1700
Pittsburgh, PA 15222-3111
Attention: General Counsel

 



15

 

 

To Participant: At Participant’s most recent mailing address in the records of
the Company, or at Participant’s Company email address (during employment)

 

9.3           Except as set forth in Section 3.10, nothing in the Plan shall be
construed as giving any rights under the Plan to any third party, and no rights
or benefits hereunder shall be subject to the debts or liabilities of any
Participant or beneficiary. No Participant or beneficiary may alienate,
transfer, assign or pledge any right or benefit under the Plan.

 

9.4           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume the Plan. The Plan shall be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including, without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business and/or assets of the Company whether by sale, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of the Plan) and the heirs,
beneficiaries, executors and administrators of each Participant.

 

9.5           The Article and Section headings contained herein are for
convenience of reference only and shall not be construed as defining or limiting
the matter contained thereunder. Unless otherwise indicated, all references to
Articles, Sections and subsections shall be to the Plan as set forth in the
Plan. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included in the Plan.

 

9.6           This Plan shall be governed by and construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania without giving
effect to its conflicts of law principles. Except to the extent that any dispute
is required to be submitted to arbitration as set forth in Section 9.7 below,
each Participant agrees that the exclusive forum for any action to enforce this
Plan, as well as any action relating to our arising out of this Plan, shall be
the state courts of Allegheny County, Pennsylvania or the United States District
Court for the Western District of Pennsylvania, Pittsburgh Division. With
respect to any such court action, each Participant hereby (a) irrevocably
submits to the personal jurisdiction of such courts; (b) consents to service of
process; (c) consents to venue; and (d) waives any other requirement (whether
imposed by statute, rule of court, or otherwise) with respect to personal
jurisdiction, service of process, or venue. Each Participant further agrees that
such courts are convenient forums for any dispute that may arise herefrom and
that each Participant will not raise as a defense that such courts are not
convenient forums.

 

9.7           Each Participant agrees that any controversy, claim, or dispute
between a Participant and the Company arising out of or relating to this Plan or
the breach thereof, or arising out of any matter relating to the Participant’s
employment with the Company or one of its Subsidiaries or Affiliates or the
termination thereof, shall be settled by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof. The arbitration shall be governed by
the Federal Arbitration Act, shall be held in Pittsburgh, Pennsylvania, and
shall be conducted before a panel of three (3) arbitrators (the “Arbitration
Panel”). The Company and the applicable Participant shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
“Commercial Panel”), and the AAA shall select a third arbitrator from the
Commercial Panel. The Arbitration Panel shall render a reasoned opinion in
writing in support of its decision. Any award rendered by the Arbitration Panel
shall be final, binding, and confidential as between the Company and the
Participant. Notwithstanding this agreement to arbitrate, in the event that a
Participant breaches or threatens to breach any of the Participant’s obligations
under ARTICLE VIII, the Company shall have the right to file an action in one of
the courts specified in Section 9.6 above seeking temporary, preliminary or
permanent injunctive relief to enforce the Participant’s obligations under
ARTICLE VIII.

 



16

 

 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed this 19th day
of May, 2020.

 



  EQT CORPORATION       By: /s/ Lesley Evancho   Name: Lesley Evancho   Title:
Chief Human Resources Officer

 



 

 

 

EXHIBIT A

Participation Notice
Personal & Confidential

 

[DATE]

 

[NAME]
[ADDRESS]

 

Dear [FIRST NAME]:

 

I am pleased to inform you that you have been selected to participate in the EQT
Corporation Executive Severance Plan (the “Plan”), which has been established to
provide severance benefits to certain senior leaders of the Company who are
terminated from employment in certain limited circumstances.  The terms and
conditions of your participation are set forth in and governed by the terms of
the Plan and this participation notice (this “Participation Notice”). Your
Participant classification is [Tier 1 Participant]/ [Tier 2 Participant]/ [Tier
3 Participant], and you shall be eligible to receive severance payments and
benefits in accordance with the Plan and such classification.

 

Legal Acknowledgments

 

By signing this Participation Notice, you hereby acknowledge and agree that:

 

·As a condition to, and in consideration of, your right to participate in the
Plan, any change in control agreement, employment agreement, offer letter
provision addressing severance or any other severance arrangement (including any
confidentiality, non-solicitation and non-competition agreement) with the
Company (including any predecessor companies) entered into on or prior to the
date hereof (the “Prior Arrangement”) is hereby terminated and of no further
force or effect, and you hereby waive and release any and all rights and claims
under the Prior Arrangements.

 

·You have been provided a copy of the Plan and had an opportunity to review and
ask questions about the Plan. You understand that the Plan contains Restrictive
Covenants, which include restrictions on your use or disclosure of confidential
information, noncompetition provisions and prohibitions on soliciting our
customers or employees upon any termination of employment (collectively, the
“Restrictive Covenants”). You further understand that (a) the Restrictive
Covenants are intended to encourage conduct that protects the legitimate
business assets of the Company and its subsidiaries and affiliates, (b) as a
condition to and in consideration of participating in the Plan, you hereby agree
to be bound by and to comply with the terms and conditions of the Restrictive
Covenants, and (c) you will notify the Company in writing if you have, or
reasonably should have, any questions regarding the applicability of the
Restrictive Covenants.

 

·You further acknowledge that by signing this Participation Notice, you have
agreed to comply with the Restrictive Covenants.

 



18

 

 

Please note that you are not required to participate in the Plan and may decline
participation in the Plan by not returning this Participation Notice.

 

If you wish to accept participation in the Plan, you must execute this
Participation Notice and see that it is returned in person or via email to me so
that it is received no later than [Date]. This Participation Notice may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

It is important that the terms and conditions of your participation in the Plan
as set forth in this Participation Notice be kept confidential, as they pertain
only to you.

 

If you have any questions regarding this Participation Notice or the Plan,
please direct those questions to EQT Corporation’s Chief Human Resources
Officer.

 

Sincerely,

 

[NAME]

 

Agreed to and accepted:

 

    [NAME]       Date  

 



19

 

 

EXHIBIT B

 

FORM OF

 

AGREEMENT AND RELEASE

 

This AGREEMENT AND RELEASE (this “Agreement”), is entered into between EQT
Corporation (together with its subsidiaries and affiliates, “EQT” or the
“Company”) and [NAME] (“Employee”).

 

WHEREAS, Employee’s employment with EQT terminated on [DATE] (the “Separation
Date”);

 

WHEREAS, the EQT Corporation Executive Severance Plan (the “Plan”) provides that
Employee shall be eligible for certain benefits upon termination of employment
in exchange for, among other things, a general release of claims in a form
acceptable to EQT; and

 

WHEREAS, the parties desire to fully and finally resolve all issues between them
including any issues arising out of the employment relationship and the
termination of that relationship.

 

NOW, THEREFORE, in consideration of the respective representations,
acknowledgements, covenants and agreements of the parties set forth herein, and
intending to be legally bound, the parties agree as follows:

 

1.                  Termination of Employment. Employee acknowledges and agrees
that, effective as of 5:00 p.m. on the Separation Date, Employee discontinued
full-time employment with EQT. EQT and Employee acknowledge and agree that
Employee experienced a “separation from service” (within the meaning of Section
409A of the Internal Revenue Code) as of 5:00 p.m. on the Separation Date.

 

2.                  Resignation from Positions. Effective as of 5:00 p.m. on the
Separation Date, Employee hereby resigns his/her position as [POSITION] and from
any other positions Employee might hold with EQT and its affiliates. While
Employee agrees that the foregoing resignations are intended to be
self-effectuating, Employee further agrees to execute any documentation that EQT
determines necessary or appropriate to facilitate such resignations.

 

3.                  Termination Payments and Benefits.1 Capitalized terms used
in this Section 3 without definition shall have the meanings ascribed to such
terms in the Plan. Subject to Employee’s execution of this Agreement, the
expiration of the revocation period described in Section 10 of this Agreement
(the date of the expiration of such revocation period, the “Release Effective
Date”) and Employee’s compliance with Employee’s obligations under this
Agreement and the Plan, including the restrictive covenants set forth herein and
therein (collectively, the “Agreement Conditions”), Employee shall be entitled
to the following compensation and benefits:

 



 



1 NTD: Compensation and benefits to be updated at the time of termination for
post-Change of Control employment termination, if applicable, per Section 3.5 of
the Plan.

 



20

 

 

a.[Pursuant to Section 3.1.4 of the Plan, a cash payment equal to $[ ] (i.e.,
Employee’s unpaid annual cash bonus for the calendar year before the Separation
Date), which shall be paid at such time as annual cash bonuses are paid under
the Company’s annual cash bonus plan to similarly situated employees (but in all
events no earlier than the Release Effective Date).]2

 

b.Pursuant to Section 3.4.2 of the Plan, a cash payment equal to $[__] (i.e.,
the applicable Severance Multiple times the sum of (i) Employee’s Base Salary in
effect as of the Separation Date plus [(ii) the average of the Annual Bonuses
Employee earned for the three (3) fiscal years preceding the year of the
Separation Date]3), which shall be paid in substantially equal installments in
accordance with the Company’s ordinary course payroll practices beginning on the
first regularly scheduled payroll date following the Release Effective Date and
during the [12]/[24]-month period thereafter.

 

c.Pursuant to Section 3.4.3 of the Plan, a cash payment equal to $[__] (i.e.,
Employee’s annual cash bonus for the year of the Separation Date, prorated to
reflect the number of days that the Employee was employed during the year in
which the Separation Date occurs), which shall be payable based on actual
performance at such time as annual cash bonuses are paid under the Company’s
annual cash bonus plan to similarly situated employees.

 

d.Pursuant to Section 3.4.4 of the Plan, a cash payment equal to $[__] (i.e.,
the product of (i) eighteen (18) and (ii) 100% of the current Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) monthly rate for family
coverage), which shall be paid in a lump sum within 60 days following the
Separation Date.

 

e.Pursuant to Section 3.4.5(1) of the Plan, a prorated portion of Employee’s
Time Awards will vest on the Release Effective Date, with such prorated portion
equal to (x) the number of shares subject to such Time Award that will vest on
the vesting date with respect to such award immediately following the Separation
Date, (y) multiplied by a fraction, the numerator of which is the number of days
between the vesting date with respect to such award immediately preceding the
Separation Date (or the grant date, if no vesting date with respect to such
award precedes the Separation Date) and the Separation Date, and the denominator
of which is the number of days between the vesting date with respect to such
award immediately preceding the Separation Date (or the grant date, if no
vesting date with respect to such award precedes the Separation Date) and the
vesting date with respect to such award immediately following the Separation
Date. Employee acknowledges and agrees that all such awards (including the
applicable prorated portion contemplated by this subsection (e) for each such
award) are reflected on Exhibit A attached hereto.

 

 



2 NTD: To be removed if annual bonus paid for calendar year preceding year of
Separation Date prior to the Separation Date.

 

3 NTD: To be updated if Employee has not been employed for three full fiscal
years.

 



21

 

 

f.Pursuant to Section 3.4.5(2), all Performance Awards held by Employee as of
the Separation Date shall remain eligible to vest to the same extent as if
Employee’s employment had not terminated on the Separation Date, and the final
amount of such awards will be prorated based on the number of days that Employee
was employed during the performance period and settled on such date or dates set
forth in the award agreement evidencing the grant of such Performance Awards.
Employee acknowledges and agrees that all such awards (including the applicable
prorated portion contemplated by this subsection (f) for each such award) are
reflected on Exhibit B attached hereto.

 

The payments provided under this Section 3 are subject to applicable tax and
payroll withholding. Except as expressly provided in Sections 3(e) and (f)
above, Employee’s rights under the long-term incentive programs referenced above
shall remain subject to the terms and conditions of the applicable award program
documentation, as they may be amended from time to time. In the event of
Employee’s death, any amounts payable under this Section 3 shall be paid to
Employee’s estate.

 

4.                  Cooperation. Employee, upon reasonable notice and at
reasonable times, agrees to cooperate with the Company in the defense of
litigation and in related investigations of any claims or actions now in
existence or that may be threatened or brought in the future relating to events
or occurrences that transpired while Employee was employed by the Company.
Further, Employee hereby re-affirms the reasonableness of, and his/her agreement
to abide by, Employee’s obligations under, and the terms and conditions of, the
Plan.

 

5.                  Condition to Payment; Employee Acknowledgements. Employee
hereby acknowledges and agrees that EQT’s obligation to provide the payments set
forth in Section 3 of this Agreement is subject to Employee’s satisfaction of
the Agreement Conditions. Further, Employee hereby acknowledges and agrees that
the payments set forth in Section 3 of this Agreement, together with any accrued
but unpaid base salary and any vested account balance that Employee may have
under the EQT Employee Savings Plan, shall be in full satisfaction of all
obligations of EQT to Employee under this Agreement, the Plan and any other
compensation or benefit plan, agreement or arrangement or otherwise. Employee
hereby understands that any payments or benefits set forth in Section 3 of this
Agreement represent, in part, consideration for signing this Agreement and are
not salary, wages or benefits to which Employee was already entitled. Such
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates. Employee hereby reaffirms
Employee’s obligations to keep EQT’s information confidential and that Employee
has returned all EQT property (including EQT confidential information) in
Employee’s possession.

 



22

 

 

6.                  Release of Claims. In consideration for EQT’s commitments
herein, Employee, on behalf of Employee, Employee’s heirs, representatives,
estates, successors and assigns, does hereby voluntarily, irrevocably and
unconditionally release and forever discharge EQT, its predecessors,
subsidiaries, affiliates, and benefit plans, and their past, present and future
officers, directors, trustees, administrators, agents and employees, as well as
the heirs, successors and assigns of any such persons or such entities
(hereinafter severally and collectively called “Releasees”) from any and all
suits, actions, causes of action, damages and claims, known and unknown, that
Employee has or may have against any of the Releasees for any acts, practices or
events up to and including the date Employee signs this Agreement, except for
the performance of the provisions of this Agreement, it being the intention of
Employee to effect a general release of all such claims. This release includes
any and all claims under any possible legal, equitable, contract, tort, or
statutory theory, including but not limited to any claims under Title VII of the
Civil Rights Act of 1964, the Family and Medical Leave Act, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Americans With Disabilities Act, the Civil Rights Act of 1991, the
Genetic Information Nondiscrimination Act, the Pennsylvania Human Relations Act,
the City of Pittsburgh Human Relations Ordinance, all as amended, and other
federal, state, and local statutes, ordinances, executive orders, regulations
and other laws prohibiting discrimination in employment, the federal Employee
Retirement Income Security Act of 1974, as amended, and state, federal or local
law claims of any other kind whatsoever (including common law tort and contract
claims) arising out of or in any way related to Employee’s employment with EQT.
Employee also specifically releases all Releasees from any and all claims or
causes of action for the fees, costs and expenses of any and all attorneys who
have at any time or are now representing Employee in connection with this
Agreement or in connection with any matter released in this Agreement.

 

The release in the preceding paragraph is intended to be a general release,
excluding only claims which Employee is legally barred from releasing.  Employee
understands that the release does not include: any claims that cannot be
released or waived as a matter of law; any claim for or right to vested benefits
under a 401(k) plan on or prior to the Separation Date; any right to enforce
this Agreement; and any claims based on acts or events occurring after Employee
signs this Agreement.  Nothing in this Agreement prohibits the filing of a
charge or complaint with, or testimony, assistance or participation in, any
investigation, proceeding or hearing conducted by any federal, state or local
governmental agency, including but not limited to the Equal Employment
Opportunity Commission.

 

Nothing in this Agreement or the Plan prohibits Employee from: (a) reporting
possible violations of federal, state, or local law or regulation to any
governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation; or (b) disclosing confidential information and/or trade secrets when
this disclosure is solely for the purpose of: (i) reporting possible violations
of federal, state, or local law or regulation to any governmental agency or
entity; (ii) working with legal counsel in order to determine whether possible
violations of federal, state, or local law or regulation exist; or (iii) filing
a complaint or other document in a lawsuit or other proceeding, if such filing
is made under seal. 18 U.S.C. § 1833(b) provides: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that—(A) is made—(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.

 



23

 

 

7.                  No Pending Actions. Employee warrants that Employee has no
actions now pending against Releasees in any court of the United States or any
State thereof based upon any acts or events arising out of or related to
Employee’s employment with EQT. Employee represents and warrants that Employee
has made no assignment or transfer of any right, claim, demand, cause of action
or other matter covered by Section 6 above. Notwithstanding any other language
in this Agreement, the parties understand that this Agreement does not prohibit
Employee from filing an administrative charge of alleged employment
discrimination under Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, the Americans with Disabilities Act or the Equal Pay Act.
Employee, however, waives Employee’s right to monetary or other recovery should
any federal, state or local administrative agency pursue any claims on
Employee’s behalf arising out of or relating to Employee’s employment with any
of the Releasees. This means that by signing this Agreement, Employee will have
waived any right Employee had to obtain a recovery if an administrative agency
pursues a claim on Employee’s behalf against any of the Releasees based on any
actions taken by any of the Releasees up to the date of the signing of this
Agreement and that Employee will have released the Releasees of any and all
claims of any nature arising up to the date of the signing of this Agreement.
However, nothing in this Agreement prevents Employee from making any reports to
or receiving any awards from the Securities and Exchange Commission or the
Occupational Safety and Health Administration.

 

8.                  Nonadmission. By entering into this Agreement, EQT in no way
admits that it or any of the Releasees has treated Employee unlawfully or
wrongfully in any way. Neither this Agreement nor the implementation thereof
shall be construed to be, or shall be admissible in any proceedings as, evidence
of any admission by EQT or any of the Releasees of any violation of or failure
to comply with any federal, state, or local law, ordinance, agreement, rule,
regulation or order.

 

9.                  Agreement Consideration Period. Employee acknowledges that
Employee has been given the opportunity to consider this Agreement for
[twenty-one (21)]/[forty-five (45)] calendar days, which is a reasonable period
of time, and that Employee has been advised to consult with an attorney in
relation thereto prior to executing it. Employee further acknowledges that
Employee has had a full and fair opportunity to consult with an attorney, that
Employee has carefully read and fully understands all of the provisions of this
Agreement, that Employee has discussed this Agreement with such attorneys if
Employee has chosen to, and that Employee is voluntarily executing and entering
into this Agreement, intending to be legally bound hereby. If Employee signs
this Agreement in less than [twenty-one (21)]/[forty-five (45)] calendar days,
Employee acknowledges that Employee has thereby waived Employee’s right to the
full [twenty-one (21)]/[forty-five (45)] calendar day consideration period.

 

10.               Revocation Period. For a period of seven (7) calendar days
following Employee’s execution of this Agreement, Employee may revoke it by
delivery of a written notice revoking same within that seven (7)-day period to
the office of the General Counsel, EQT Corporation, 625 Liberty Avenue, Suite
1700, Pittsburgh, PA, 15222. This Agreement shall not be effective or
enforceable until that seven (7)-day revocation period has expired, and EQT
shall not be obligated to make any of the payments, or provide any of the
benefits, described in Section 3 prior to such expiration.

 



24

 

 

11.              Remedies. If Employee does not comply with the terms of this
Agreement or revokes his/her execution of this Agreement, EQT, in addition to
any other remedies it may have (whether under applicable law, the Plan or
otherwise), shall be entitled to cease payment of the payments contemplated by
Section 3 of this Agreement to the extent not previously paid or provided.
Without limiting the generality of the foregoing, in the event of Employee’s
actual or threatened breach of any Agreement Condition set forth in this
Agreement or the Plan, EQT shall be entitled to injunctive relief (including
temporary restraining orders, preliminary injunctions and permanent
injunctions), without posting a bond, in any court of competent jurisdiction.
Employee understands that by entering into this Agreement Employee will be
limiting the availability of certain remedies that Employee may have against the
Releasees and limiting also his/her ability to pursue certain claims against the
Releasees.

 

12.             Severability. The provisions of this Agreement are severable. To
the extent that any provision of this Agreement is deemed unenforceable in any
court of law, the parties intend that such provision be construed by such court
in a manner to make it enforceable, and the remaining provisions of this
Agreement shall remain in full force and effect.

 

13.              Successors. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of the Company.

 

14.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to conflict of law principles.

 

15.              Entire Agreement. Except: (a) as provided in the second
sentence of this Section 15; (b) [for the Indemnification Agreement between EQT
and Employee; (c)]4 the Plan; and (d) as otherwise expressly set forth in this
Agreement, this Agreement (including the Exhibits attached hereto) contains the
entire agreement between the parties and it supersedes all prior agreements and
understandings between EQT and Employee (oral or written). For the avoidance of
doubt, Employee’s covenants, obligations and acknowledgments, and EQT’s rights
and remedies, set forth in the Plan remain in full force and effect.

 

 



4 NTD: To be included as appropriate.

 



25

 

 

16.              Amendments. This Agreement may not be changed, amended, or
modified except by a written instrument signed by both parties.

 

17.              Interpretation. As used in this Agreement, the term “including”
does not limit the preceding words or terms.

 

18.              EMPLOYEE ACKNOWLEDGEMENT. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE
HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS
AGREEMENT, AND THAT EMPLOYEE IS VOLUNTARILY EXECUTING AND ENTERING INTO THIS
AGREEMENT, WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND INTENDING TO BE LEGALLY
BOUND BY IT.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below.

 

EQT CORPORATION

 

 

By:       Name:   NAME Title:                       Date   Date

 



26

 

 

EXHIBIT A

 

EMPLOYEE’S TIME AWARDS

 



27

 

 

EXHIBIT B

 

EMPLOYEE’S PERFORMANCE AWARDS

 



28

 



 



 



 

